        Case 4:20-cv-02004 Document 17 Filed on 08/11/21 in TXSD Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

  WENDY M. GARCIA,                               §
                                                 §
              Plaintiff,                         §
                                                 §
                                                 §
  vs.                                            §    CIVIL ACTION NO. 4:20-cv-02004
                                                 §
  PHH MORTGAGE CORPORATION,                      §
                                                 §
              Defendant.                         §


                               NOTICE OF APPEARANCE


         Please take notice that Jennifer Juergens is entering an appearance in the above-styled

and numbered cause on behalf of Defendant PHH Mortgage Corporation (“Defendant”):

                Jennifer Juergens
                 State Bar No. 24101983
                 S.D. Bar No. 2996936
                 Jennifer.juergens@lockelord.com
                LOCKE LORD LLP
                600 Travis Street, Suite 2800
                Houston, Texas 77002
                Telephone: (713) 226-1200
                Telecopier: (713) 229-2578

         Please provide Jennifer Juergens with copies of all correspondence, pleadings, and other

documents in this case.




NOTICE OF APPEARANCE                                                                     PAGE 1
95541099v.1
      Case 4:20-cv-02004 Document 17 Filed on 08/11/21 in TXSD Page 2 of 3




                                     Respectfully submitted,

                                     /s/ Jennifer Juergens
                                     Robert T. Mowrey (Attorney-in-Charge)
                                       State Bar No. 14607500
                                       S.D. Tex. Bar No. 9529
                                       rmowrey@lockelord.com
                                     Arthur E. Anthony
                                       State Bar No. 24001661
                                       S.D. Bar No. 27943
                                       aanthony@lockelord.com
                                     2200 Ross Avenue, Suite 2800
                                     Dallas, Texas 75201
                                     (214) 740-8000
                                     (214) 740-8800 (Facsimile)

                                     Jennifer Juergens
                                      State Bar No. 24101983
                                      S.D. Bar No. 2996936
                                      Jennifer.juergens@lockelord.com
                                     LOCKE LORD LLP
                                     600 Travis Street, Suite 2800
                                     Houston, Texas 77002
                                     Telephone: (713) 226-1200
                                     Telecopier: (713) 229-2578

                                     ATTORNEYS FOR DEFENDANT




NOTICE OF APPEARANCE                                                         PAGE 2
95541099v.1
      Case 4:20-cv-02004 Document 17 Filed on 08/11/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on the following
via the Court's CM/ECF system on this 11th day of August 2021:

        Nicholas Martinez
        The Weschler Martinez Law Firm
        1111 North Loop West, Suite 702
        Houston, Texas 77008
        Counsel for Plaintiff


                                             /s/ Jennifer Juergens
                                             Jennifer Juergens




NOTICE OF APPEARANCE                                                                       PAGE 3
95541099v.1
